Citation Nr: 0409767	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-12 365	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for bipolar disorder, 
currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from November 1967 to 
November 1969.

In a May 2002 rating decision, the Department of Veterans Affairs 
(VA) Regional Office (RO) in Providence, Rhode Island granted 
entitlement to a 50 percent rating for bipolar disorder; the 
veteran appealed this decision to the Board of Veterans' Appeals 
(Board).  In May 2002, the veteran, through his representative, 
submitted a claim for entitlement to a total rating based on 
individual unemployability due to service-connected disability.  
Entitlement to a TDIU was thereafter denied in an April 2003 
decision by a decision review officer, and the veteran was issued 
a supplemental statement the case later in April 2003 addressing 
the issue of entitlement to a TDIU.  The veteran's representative 
thereafter submitted a statement in lieu of a VA Form 9 in order 
to perfect an appeal of the matters addressed in the supplemental 
statement of the case.  The Board notes in passing that the 
veteran's only service-connected disability is his bipolar 
disorder.  Jurisdiction of the case was transferred to the RO in 
Newark, New Jersey in May 2003.

In the May 2002 rating decision which granted an increased rating 
for bipolar disorder, the RO also assigned an effective date of 
August 20, 2001, for the increase.  In a May 2002 statement, the 
veteran, through his representative, specifically disagreed not 
only with the rating assigned the bipolar disorder, but also with 
the effective date assigned by the May 2002 rating decision.  The 
veteran was issued a statement of the case in January 2003 which 
provided him with a regulation pertaining to claims for earlier 
effective dates and which addressed, in the analysis section, the 
matter of the proper effective date for the grant of the 50 
percent evaluation for bipolar disorder.  Later in January 2003 
the veteran's representative submitted a statement in lieu of a VA 
Form 9 in which he presented argument only as to the proper rating 
assignable for the bipolar disorder.  The Board notes that no 
communication has been received from the veteran or his 
representative concerning the issue of entitlement to an effective 
date earlier than August 20, 2001 for the grant of a 50 percent 
evaluation for bipolar disorder since the issuance of the January 
2003 statement of the case.  The Board accordingly concludes that 
the only issues on appeal are those listed on the title page of 
this action.

This appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002)), was signed into law.  On August 29, 2001, VA 
promulgated final regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  Among other things, the VCAA and implementing 
regulations require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Review of the record discloses that while the veteran arguably has 
been adequately advised as to what evidence VA would obtain for 
him and of what information or evidence he was responsible for 
submitting in connection with his increased rating claim, he has 
not been adequately informed of the information and evidence 
necessary to substantiate that claim.  See 38 U.S.C.A. § 5103(a) 
(West 2002).  In this regard the Board points out that the RO sent 
the veteran correspondence in August 2001 which notified him of 
the information and evidence necessary to substantiate a claim for 
service connection, but not for a claim for an increased rating 
for a service-connected disability.  Consequently, in order to 
ensure that the veteran receives the due process to which he is 
entitled in connection with the instant appeal, the Board finds 
that remand of the case is appropriate. 

The Board additionally notes that the only VA examination 
conducted in connection with the instant appeal was conducted in 
April 2002 by a VA social worker.  The examiner diagnosed the 
veteran with bipolar disorder, as well as with alcohol dependence 
in sustained partial remission, and assigned the veteran a Global 
Assessment of Functioning score of 45.  The examiner notably 
failed to distinguish the symptoms caused by the veteran's 
service-connected bipolar disorder from those of any other 
psychiatric disorder present, including alcohol abuse.  See 
Mittleider v. West, 11 Vet. App 181 (1998).  The examiner also 
failed to provide an opinion concerning the impact of the 
veteran's service-connected bipolar disorder on his employability.  
The Board notes in passing that records on file from the Social 
Security Administration show that the veteran is considered 
disabled by that agency for a number of disabilities, but not for 
his bipolar disorder.  Under the circumstances the Board of the 
opinion that a VA psychiatric examination of the veteran is 
warranted.

Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  The RO should send the veteran and his representative a letter 
explaining the VCAA and that complies with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letter should explain, what, if 
any, information (medical or lay evidence) not previously provided 
to the Secretary is necessary to substantiate the veteran's 
claims.  The letter should also specifically inform the veteran 
and his representative of which portion of the evidence is to be 
provided by the claimant, which part, if any, the RO will attempt 
to obtain on his behalf, and a request that the veteran provide 
any evidence in his possession that pertains to his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO should contact the veteran, through his representative, 
and request that he identify the names, addresses and approximate 
dates of treatment for all health care providers, VA and private, 
who may possess additional records pertinent to his claims.  With 
any necessary authorization from the veteran, the RO should 
attempt to obtain and associate with the claims files any medical 
records identified by the veteran which have not been secured 
previously.

3.  If the RO is unsuccessful in obtaining any medical records 
identified by the veteran, it should inform the veteran and his 
representative of this and ask them to provide a copy of the 
outstanding medical records.

4.  Thereafter, the RO should arrange for a VA psychiatric 
examination of the veteran to determine the extent and severity of 
his service-connected bipolar disorder.  The examiner should 
indicate with respect to each of the psychiatric symptoms 
identified under the new schedular criteria for rating mental 
disorders whether such symptom is a symptom of the veteran's 
service-connected bipolar disorder.  To the extent possible, the 
examiner should distinguish the manifestations of the veteran's 
bipolar disorder from those of any other psychiatric disorders 
found to be present, to include alcohol and substance abuse.  The 
examiner should also provide an opinion concerning the degree of 
social and industrial impairment resulting from the veteran's 
service-connected bipolar disorder, to include whether it renders 
the veteran unemployable, and a global assessment of functioning 
score with an explanation of the significance of the score 
assigned.  All indicated studies should be performed, and the 
rationale for all opinions expressed should be provided.  The 
claims files must be made available to and reviewed by the 
examiner.  The examination report is to reflect that such a review 
of the claims files was made.   

5.  Thereafter, the RO should review the record and ensure that 
all development actions have been conducted and completed in full.  
The RO should then undertake any other action required to comply 
with the notice and duty-to-assist requirements of the VCAA and 
VA's implementing regulations.  Then, the RO should re-adjudicate 
the issues of entitlement to an increased rating for bipolar 
disorder and entitlement to a TDIU.

If the benefits sought on appeal are not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of the 
case and provide the veteran and his representative with an 
appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to the 
supplemental statement of the case and the period for submission 
of additional information or evidence set forth in 38 U.S.C.A. § 
5103(b) (West 2002) has expired, if applicable, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the veteran until he is notified by the RO.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).



